MEMORANDUM **
Mohammed Bilal Hossain, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ decision affirming the Immigration Judge’s (“IJ”) denial of his applications for political asylum and withholding of deportation. The transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 apply, and we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review the IJ’s adverse credibility finding for substantial evidence, Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition.
The IJ identified a material inconsistency between Hossain’s testimony and his asylum application regarding whether he was arrested. Because this inconsistency goes to the heart of his asylum claim, substantial evidence supports the IJ’s adverse credibility finding. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, Hossain failed to establish eligibility for asylum or withholding of deportation. See Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.